IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,925-01


                              EX PARTE GARY MYRE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 30519A-CC IN THE COUNTY COURT AT LAW
                            FROM KAUFMANN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to eighty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Myre v. State, No. 05-12-00689-CR (Tex. App.—Dallas 2013, pet. ref’d).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance.

Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466
U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
                                                                                                        2

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether counsel’s

conduct was deficient and Applicant was prejudiced. The trial court shall also order the District

Clerk, if she has not already done so, to forward the indictment, docket sheet, jury charge, and

judgment.1 The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 17, 2014
Do not publish




       1
       The District Clerk’s duties are set out in Article 11.07 of the Code of Criminal Procedure
and Rule 73.4 of the Rules of Appellate Procedure. These duties are mandatory.